Citation Nr: 0104676	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-22 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased original disability rating for 
major depression, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976 and from September 1982 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which granted a 
claim by the veteran seeking entitlement to service 
connection for a psychiatric disorder, assigning a 30 percent 
disability rating.  In a March 1999 decision, the RO assigned 
a 50 percent original schedular rating for this disability.


REMAND

Following a VA psychiatric examination in January 1999, the 
veteran underwent a VA physical examination in November 1999.  
It was noted that a psychiatric evaluation was requested, but 
there is no record of one being performed.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096  
(2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) 
(Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096  (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

In light of the above, this case must be remanded back to the 
RO.  See 38 C.F.R. § 19.9  (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.) (emphasis added).

The Board also finds that the veteran submitted a claim 
seeking entitlement to a total disability rating for 
compensation purposes due to individual unemployability in 
October 1999.  That claim was denied by the RO in a July 2000 
decision.  The veteran properly disagreed with this 
determination in a September 2000 Statement in Support of 
Claim, VA Form 21-4138.  The Board finds that this is an 
adequate, timely notice of disagreement and, thus, the 
Board's jurisdiction has been triggered.  Therefore, this 
claim must be REMANDED, as per Manlincon v. West, 12 Vet. 
App. 238  (1999), so that the RO can issue a statement of the 
case on the underlying claim.  See 38 U.S.C.A. § 7105(a)  
(West 1991) (Appellate review will be initiated by a Notice 
of Disagreement and completed by a Substantive Appeal after a 
Statement of the Case is furnished.); 38 C.F.R. §§ 20.200, 
20.201  (2000).  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his psychiatric disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for VA mental disorders 
examination to determine the nature and 
severity of his major depression.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.

The examiner is requested to determine 
all current manifestations associated 
with the veteran's psychiatric disorder 
and to comment on their severity.  The 
examination should comply with DSM-IV and 
should specifically address the degree of 
social and occupational impairment caused 
by the service-connected psychiatric 
disorder.  The examiner should determine 
whether the veteran's impairment causes 
difficulty with establishing and 
maintaining work and social 
relationships, causes impairment in most 
social and occupational areas, or causes 
total impairment.  Specific evaluation of 
the veteran's behavior, conversation, 
mood, anxiety, memory, sleep patterns, 
judgment, insight, affect, speech, 
thought processes, orientation, and other 
rating criteria outlined in 38 C.F.R. 
§ 4.130, Diagnostic Codes 9434, 9440  
(2000), should be accomplished.  The 
examiner should also determine whether 
the veteran's ability to obtain and 
maintain effective relationships with 
others is considerably, severely, or 
totally impaired pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9411  (1996).  
The examiner should also provide a 
current Global Assessment of Functioning 
score.  

All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

3.  The RO should review the claims file 
and ensure that all other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87  (November 17, 2000), 00-92  
(December 13, 2000), and 01-02  (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  Thereafter, the RO should 
readjudicate the claims of an increased 
rating for psychiatric disability and a 
total disability rating based on 
individual unemployability.  If any 
action remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.  The veteran should be advised 
that he may perfect his appeal of the 
total disability rating based on 
individual unemployability issue by 
filing a substantive appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b)  
(2000), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
veteran is advised that failure to cooperate by reporting for 
VA examination may result in the denial of his claim.  
38 C.F.R. § 3.655  (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



